United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-4031
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Alberto Torres,                        *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: January 5, 2006
                                Filed: January 20, 2006
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Alberto Torres pleaded guilty to conspiring to distribute and possess with
intent to distribute 500 grams or more of methamphetamine, in violation of
21 U.S.C. § 846. The district court1 sentenced him to 210 months’ imprisonment and
5 years’ supervised release. Torres did not appeal. The government later filed a
motion pursuant to Federal Rule of Criminal Procedure 35(b) to reduce the sentence.
The district court granted the motion and reduced Torres’s sentence to 120 months’
imprisonment and 5 years’ supervised release.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       On appeal, counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967). In pro se submissions, Torres claims ineffective
assistance of counsel, but any such claim should be raised in a motion pursuant to 28
U.S.C. § 2255. See United States v. Lee, 374 F.3d 637, 654 (8th Cir. 2004), cert.
denied, 125 S. Ct. 2962 (2005). Having reviewed the record independently under
Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.
Accordingly, we affirm the judgment, grant counsel’s motion to withdraw, and deny
Torres’s request for new appellate counsel.
                        ______________________________




                                         -2-